Citation Nr: 0312227	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to August 
1952.

This appeal originates from a June 1998 rating decision in 
which the RO granted service connection for PTSD and assigned 
a 10 percent rating, effective October 20, 1997.  The veteran 
submitted a notice of disagreement in May 1999.  In August 
1999, the RO awarded a 30 percent initial rating for PTSD, 
from October 20, 1997.  A statement of the case was issued in 
December 1999, and the veteran perfected his appeal to the 
Board of Veterans' Appeals (Board) in December 1999.  In 
February 2001, the Board remanded this case to the RO for 
additional development.  In January 2003, the RO awarded a 70 
percent initial rating for PTSD, effective October 20, 1997.

Because the appeal involves the veteran's disagreement with 
the initial rating assigned following a grant of service 
connection for PTSD, the Board has characterized this issue 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, although the RO increased the initial 
rating to 70 percent during the pendency of the appeal, 
inasmuch as a higher evaluation is available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

In March 2003, the RO notified the veteran that his appeal 
was being certified to the Board.  Later in March 2003, the 
veteran forwarded to the RO additional evidence in support of 
his claim for an increased rating for PTSD.  The RO, in turn, 
forwarded this evidence to the Board.  The veteran also sent 
the evidence directly to the Board in April 2003.  This 
evidence consists of a statement from the veteran's former 
employer.  The RO has yet to consider the veteran's claim in 
light of the newly received evidence, and the veteran has not 
provided a waiver of RO jurisdiction over that evidence.  

The Board notes that its rules of practice historically 
permitted the Board to consider, in the first instance, 
additional evidence submitted by a claimant to the Board, 
within 90 days of the certification of the appeal, if the 
appellant waived initial consideration of such evidence by 
the relevant first-tier adjudicator.  See 38 C.F.R. § 
20.1304(c) (2001).  However, the provision relating to 
waivers was removed from section 20.1304(c) at the same time 
38 C.F.R. § 19.9 was revised to provide for the Board's 
development and consideration of additional evidence.  See, 
67 Fed. Reg. 3099, 3105 (2002).  The provision of 38 C.F.R. § 
19.9, essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  ).  In 
that decision, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because "in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the [agency of original jurisdiction] for 
initial consideration and without having to obtain the 
appellant's waiver."  Thus, while section 20.1304 remains 
valid, clearly, the Board's practice of considering 
additional evidence, in the first instance, without a waiver 
of RO jurisdiction, has been called into question by the 
Federal Circuit's decision.  

In view of the above, and to avoid any prejudice to the 
veteran (see, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), the claim on appeal must be remanded to the RO for 
review of the additional evidence in the first instance.  

Also, the Board notes that in January 2003 and again in April 
2003, the veteran raised a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), and submitted evidence 
in support of this claim.  Because the veteran's PTSD is his 
most severe service-connected disability, and apparently is 
the condition underlying his claim of unemployability, the 
Board finds that the claim for a TDIU is inextricably 
intertwined with the claim currently on appeal; hence, the 
claims should be considered together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  As such, on remand, the RO should 
adjudicate this newly raised claim.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the veteran is 
afforded full due process of law.  Accordingly, this matter 
is hereby REMANDED to the RO for the following actions:

1.  After reviewing the claims file to 
ensure that any additional notification 
and development required by the Veterans 
Claims Assistance Act of 2000 has been 
accomplished, the RO should consider the 
veteran's claims for a higher initial 
rating for PTSD and for a TDIU in light 
of all pertinent evidence (to 
particularly include the statement from 
the veteran's employer received in April 
2003, and the evidence submitted in 
support of his TDIU claim) and all 
pertinent legal authority.  

2.  If the claim for a TDIU is denied, 
the RO must furnish to the veteran and 
his representative notice of the denial 
of his appellate rights.  The veteran and 
his representative are hereby reminded 
that to obtain appellate jurisdiction of 
an issue not currently in appellate 
status, a timely appeal must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to so, the veteran should perfect 
an appeal of the claim for entitlement to 
a TDIU, if desired, as soon as possible 
to avoid unnecessary delay in the 
consideration of the appeal.

3.  If any benefits for which a timely 
appeal has been perfected remain denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
Supplemental Statement of the Case (to 
include full reasons and bases for its 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




